DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 03/29/2022 is acknowledged.  The traversal is on the ground(s) that nonelected Group II, amended claim 21, comprises Group 3 metal which is not taught by Xiao.  This is not found persuasive because: i) no error has been found in the original requirement for election/restriction (mailed on 02/23/2022), ii) amended claim 21 is not considered specially adapted for the method of claim 1 since the limitations of the two Groups are not identical or obvious and thus, Groups I and II do not have unity of invention, and iii) the search for the catalyst of Group II is considered divergent from the method of Group I and therefore, search and consideration of the two Groups is burdensome.
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claim 21 directed to an invention non-elected with traverse in the reply filed on 03/29/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that the “alpha olefins have carbon number of 1 to 5” which is indefinite because alpha olefins with 1 carbon do not exist.
Claim 17 recites the limitation "the a hydrogen carbonate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or suggestion for a method to produce branched aliphatic alkenes by reacting aliphatic alpha olefins with a supported alkali metal or alkali metal composite supported on a support comprising mixed metal oxides of Column 1 metal and at least one of Column 3 metal, Column 4 metal, or a lanthanide, wherein the catalyst has less than 50 wt% metal carbonate, and wherein the reaction system comprises a pressurized reactor, the reaction system comprises 2-5 parallel reactors, or wherein the reaction system comprises two reactors in series separated by a distillation column.
The dimerization of olefins with alkali metal catalysts is disclosed by US 4,774,215, US 4,939,313 and US 5,105,049. However, none of these references suggests that the catalyst has less than 50 wt%  of metal carbonate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/              Primary Examiner, Art Unit 1772